DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the at least one plug connector is provided for the non-positive and/or positive connection of the space to the connector (claim 9), the at least one insertion leg (claim 11) and an external power source (claim 12) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Objections
Claim 1 is objected to because of the following informalities:  
Lines 4-5, it appears the limitation “the spacer and connector” should be --the spacer and the connector--.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-8, 11-12 and 14-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regard to claim 7: Last two lines of the claim, it’s unclear as to how the receiving groove is of the spacer or the connector (emphasis added).  Note that receiving groove is defined by the spacer and the connector.
With regard to claim 8: The scope of claim 8 is unclear.  It’s unclear as to what is meant by the connector having a cross-sectional structure of the spacer.  Examiner notes that while the connector and the spacer have similar structures, the orientation and configuration are not the same.  It appears applicant is referring to the connector and the spacer being symmetrical with one another along the common longitudinal axis?

With regard to claim 12: It’s unclear if the limitation “an external power source” found in the last two lines of the claim 
With regard to claims 14-15: The limitation “a window according to claim 1” found in lines 1-2 of claim 14 renders the claim indefinite as there is no window found in claim 1.   Further, the scope of the claims are unclear.  It’s unclear if the insulating glazing of claim 1 in entirety is being claimed.  Note that claims 14-15 are directed to a method for producing an insulating glazing according to claim 1, therefore the claims are interpreted as the insulating glazing is being formed and does not necessarily include any or all the elements of claim 1. Clarification is requested.  Examiner suggests removing the reference to claim 1 for clarity purposes and introducing the structure of the insulating glazing into claim 14.
Regarding claim 14, it’s unclear as to how the receiving groove is of the connector or the spacer (emphasis added). Regarding claim 14, it’s unclear as to how the receiving groove is of the spacer alone. ,Note that receiving groove is defined by the spacer and the connector as recited in claim 1.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 7-8, 13 and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brown (WO 2014/032023 A1).
With regard to claim 1: Brown discloses an insulating glazing (fig. 3) comprising at least one first pane element (301 and 305), at least one spacer (B), and at least one connector (A), wherein the spacer 

    PNG
    media_image1.png
    742
    478
    media_image1.png
    Greyscale

Fig. 3: Brown (WO 2014/032023 A1)
With regard to claim 7: Brown discloses that the coupling element extends along that part of the first pane element that is accommodated in the receiving groove of the spacer and/or the connector.
With regard to claim 8: As best understood, Brown discloses that the connector (B) has a cross-sectional structure of the spacer (A).
With regard to claim 13: Brown discloses a window with insulating glazing according to claim 1 (fig. 3).
With regard to claim 16:  Brown discloses the insulating glazing is a multiple glazing (fig. 3).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brown (WO 2014/032023 A1).
With regard to claim 14: Brown discloses a method for producing an insulating glazing according to claim 1.  
Brown does not disclose introducing the coupling element  into the receiving groove of the connector and/or the spacer before the pane element is inserted into the receiving groove.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Brown to introduce the coupling element into the receiving groove of the connector and the spacer before the pane element is inserted into the receiving groove in order provide ease of access during assembly.  Such a combination, to one of ordinary skill in the art, would have a reasonable expectation of success, and would be based on ordinary skill and common sense before the effective filing date of the claimed invention.
With regard to claim 15: Brown does not disclose the coupling element is introduced into the receiving groove of the spacer and/or the connector immediately before the insertion of the first 
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Brown to introduce the coupling element into the receiving groove of the connector and the spacer that are joined together before the pane element is inserted into the receiving groove in order provide ease of access during assembly.  Such a combination, to one of ordinary skill in the art, would have a reasonable expectation of success, and would be based on ordinary skill and common sense before the effective filing date of the claimed invention.

Allowable Subject Matter
Claims 2-6, 9-10 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 11-12 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The combination of all the elements of the claimed insulating glazing including all the limitations of the base claim and any intervening claims is not adequately taught or suggested in the cited prior art of record.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art cited is directed to insulated glazing’s.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSIE T FONSECA whose telephone number is (571)272-7195.  The examiner can normally be reached on 7:00am - 3:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on (571)272-6754.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JESSIE T FONSECA/Primary Examiner, Art Unit 3633